Citation Nr: 0031077	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  93-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant should be recognized as the veteran's 
surviving spouse for the purpose of establishing her 
entitlement to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Anthony G. Barone, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to 
September 1967.  He died in November 1987.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1992 rating action of 
the Chicago, Illinois Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
for Dependency and Indemnity Compensation (DIC) on grounds 
that she was not the surviving spouse.  

In a July 1995 decision, the Board determined that the 
appellant was not entitled to be recognized as the veteran's 
surviving spouse for purposes of receiving VA benefits.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court).  In a May 1997 Order, the 
Court granted a Joint Motion for Remand, vacating the July 
1995 Board decision and remanding the case for additional 
development.  

The Board remanded the case in March 1998.    


FINDINGS OF FACT

1.  The veteran and appellant were married in January 1963 in 
the state of Illinois.  

2.  The veteran and appellant were divorced as of January [redacted], 
1975, in the state of Michigan; they did not thereafter 
remarry.  

3.  At the time of the veteran's death in November 1987, his 
residence was in Michigan.  

4.  The veteran's death certificate records that he was 
divorced at the time of his death.  This information was 
provided by his daughter.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for the purpose of establishing 
entitlement to VA benefits have not been met.  38 U.S.C.A. 
§ 101(3) (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.206 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A copy of a marriage license in the claims folder shows that 
the appellant and the veteran were married in January 1963 in 
the state of Illinois.  In an August 1967 rating action, 
service connection was granted and a 30 percent rating 
assigned for aortic insufficiency, secondary to subacute 
bacterial endocarditis.  In an Application for Compensation 
and Pension received in September 1967, the veteran indicated 
that he was married to the appellant and had three children, 
two of whom were in his custody.  By an October 1967 rating 
action, that evaluation was increased to 100 percent.

Additional records indicate that the veteran and appellant 
were awarded Social Security benefits, as husband and wife, 
in August 1968.  In September 1968, the veteran indicated on 
a statement regarding his income and net worth that he was 
married to the appellant.   

A May 1973 Board decision determined that the appellant was 
not entitled to an additional apportionment of the veteran 
monthly compensation benefits.  The Board noted that the 
veteran and appellant were estranged and living apart.  

In April 1975, the appellant submitted a request for an 
increased apportionment for her and her two children.  The 
appellant also took the opportunity to "inform the Veterans 
Administration that the veteran [...] divorced me on January 
27, 1975 and it appears that he did not report this fact to 
the Veterans Administration."  Thereafter, the RO notified 
the veteran that his monthly payments would be reduced 
because of the change in dependents as a result of the 
divorce. 

The veteran died in November 1987 while visiting Indiana.  
According to the certificate of death issued by the State of 
Indiana, the veteran was "divorced" at that time of his 
death and a resident of Michigan.  The veteran's daughter was 
listed as Informant.  

In November 1987, the veteran's son signed an Application for 
Burial Benefits, indicating that his own funds had been used 
for burial expenses.  

On an application for DIC benefits submitted in November 
1991, the appellant reported that she had been married only 
once, to the veteran, that their marriage was terminated in 
January 1975 in Michigan and she had not remarried.   

In numerous statements submitted in support of her claim, the 
appellant argued that her marriage to the veteran was never 
legally dissolved because an official divorce decree was 
never obtained.  In a statement received in March 1992 (a 
duplicate of which was submitted in October 1992), the 
appellant indicated that she was not present at the time the 
divorce "supposedly" took place; disagreed with certain 
findings noted in the "Judgment;" and the veteran continued 
to consider her his "wife" even after the divorce.  She 
claimed that she lived with the veteran before, during and 
after they are said to have divorced, but moved out 
periodically because the veteran was abusive.  She reported 
that she and the veteran shared homes in Illinois and 
Michigan. 

In April 1993, the appellant submitted a copy of a letter 
from a private attorney who apparently responded to her 
request for information regarding the process for obtaining a 
"No Fault" divorce in the state of Michigan.  In that 
letter, the attorney noted that because Michigan is a "No 
Fault" state, a plaintiff can file for divorce and it is 
granted on the basis of the plaintiff's petition and 
testimony.  If the plaintiff wants a divorce, there is 
"virtually" nothing which can be done to stop the process.  

In the May 1997 Court order, it was noted that the record 
contained plausible evidence of a valid marriage between the 
appellant and the veteran.  Thus, the Board was instructed to 
request further documentation of the appellant's legal (i.e., 
marital) status as of the time of the veteran's death.  The 
parties to the Joint Motion pointed out that the record on 
appeal did not contain a copy of the judgment of divorce or 
divorce decree.  It was further noted that VA must request 
evidence addressing the question of whether the appellant was 
aware or had knowledge of a "legal impediment" to her 
"marriage" to the veteran at the time of his death-the 
legal impediment in this case being their purported divorce 
in January 1975.  

Subsequent to the Board remand, the RO contacted the 
appellant and requested that she furnish particular evidence 
in support of her claim.  In October 1998, the appellant 
submitted a signed, sworn affidavit in which she repeated her 
assertions that she was never notified of the divorce 
proceedings in Michigan and never signed any documents or 
otherwise agreed to the divorce.  The appellant further swore 
that she had a discussion with the veteran about the 
"alleged divorce" and he affirmed to her then, and on later 
occasions, that he still considered her to be his wife and 
they were not divorced.  

In statements received in November 1999, the two children the 
appellant had with the veteran submitted statements to the 
effect that their parents were married.

The appellant reiterated her claim in a November 1999 
statement and noted that the state of Illinois had no record 
of the divorce ever being recorded.  She also repeated her 
assertion that the veteran repeatedly told her that they were 
not divorced.  In further support of her claim, she submitted 
the following:  four photographs showing her with her husband 
in the 1980's; a certificate showing that no divorce record 
was found in Illinois; a copy of an anniversary card given to 
her by the veteran after 1975 and a 1984 letter from a retail 
store addressed to both the veteran and the appellant.

In September 1998, the RO obtained a copy of a Judgment of 
Divorce, entered in the state of Michigan in January 1975, 
noting the veteran as plaintiff and the appellant as 
defendant.  In response to directives included in the March 
1998 remand, the RO contacted the VA District Counsel 
(located in Illinois) for an opinion as to the validity of 
the divorce degree and whether it would be valid and binding 
in the state of Illinois.  In May 1999, the District Counsel 
noted that Illinois recognizes the decrees of Michigan under 
the doctrine of full faith and credit.  If the decree is 
legal in Michigan, it would be recognized as such in 
Illinois. 

In February 2000, the VA Regional Counsel located in Michigan 
reported that he had reviewed the January 1975 Judgment of 
Divorce and, assuming it is a true copy, found that it 
comported with those issued in like matters.  The Regional 
Counsel found no reason to conclude that it was not a legal 
and binding order in the state of Michigan.  

II.  Analysis

To be considered a "surviving spouse" of a veteran, the 
applicant must have been the veteran's spouse at the time of 
the veteran's death and have lived continuously with the 
veteran from the date of their marriage to the date of the 
veteran's death, except where there was a separation due to 
the misconduct or, or procured by the veteran without fault 
of the spouse.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  A 
claimant qualifies as a spouse of the veteran if she was 
validly married to the veteran.  38 C.F.R. § 3.50.  In 
determining whether the marriage is valid, the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued, will be applied.  38 C.F.R. § 3.1(j). 

The record shows that the appellant and the veteran were 
married in 1963 and divorced in 1975.  At the time of the 
veteran's death in 1987, the appellant and the veteran were 
divorced  Accordingly, she was not the surviving spouse of 
the veteran at the time of his death.  

The appellant indicated on her application for DIC benefits 
that her marriage to the veteran had been terminated in 
January 1975.  In addition, the Board notes that the first 
apparent notice to VA regarding the divorce between the 
parties was offered by the appellant in April 1975, when she 
requested an additional apportionment of the veteran's 
benefits.  Thereafter, the veteran's monthly benefits were 
reduced to reflect the change in number of dependents.  Thus, 
her argument is not whether she had notice of an impediment 
to a legal marriage to the veteran (their divorce), rather 
she contends that the divorce is not valid as she had no 
notice of it and did not agree to it.  In addition, she 
maintains that the veteran continued to hold her out as his 
wife after 1975.   

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206 (in pertinent part).

In the present case, the record shows that the parties were 
married in Illinois; that the appellant was a resident of 
Illinois; and that the veteran lived in Michigan and was a 
resident of that state when he died.  Statements from the 
appellant indicate that she and the veteran maintained 
separate residences in separate states both during and after 
their marriage.  A review of correspondence from VA to both 
parties, dated before and after January 1975, shows the 
veteran's address in Michigan and the appellant's, in 
Illinois. 

While the veteran was a resident of Michigan, he obtained a 
divorce in that state.  It is not contended, nor is it shown, 
that the Michigan courts lacked jurisdiction over the veteran 
or the subject matter at the time of the divorce proceedings.  
The appellant argues that she had no notice of the divorce, 
thus, it should not be considered valid.  The Board finds 
that her recently submitted affidavit and additional 
statements are less probative than her earlier statements in 
that regard, particularly the April 1975 request for 
increased apportionment when she alerted VA to the fact of 
the divorce, entered just months earlier.  

The statement from a private attorney who addressed the 
appellant's general questions concerning Michigan divorce law 
noted that as a "No Fault" divorce state, the veteran would 
be able to obtain a divorce based on his own petition.  In 
addition, opinions from the VA Regional and District Counsels 
indicated that the divorce decree was legal in the state of 
Michigan and thus, would be recognized by the state of 
Illinois.  Accordingly, the Board finds that the January 1975 
divorce decree is a legal dissolution of the marriage and is 
controlling as to the question of the appellant's marital 
status at the time of the veteran's death.

In reaching this decision the Board has considered the 
possibility that the appellant's "relationship" with the 
veteran after the 1975 divorce may have been a "deemed valid 
marriage."  In this regard, under 38 U.S.C.A. § 103(a) and 
38 C.F.R. § 3.52, where an attempted marriage of a claimant 
to the veteran was invalid by reason of a legal impediment, 
the marriage will nevertheless be deemed valid if: (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

In this case, the Board first notes that a couple may not 
enter into a common law marriage in Michigan, Indiana, and 
Illinois.  In Michigan, the "consent (of the parties) alone 
will not be enough to effectuate a legal marriage after 
January 1, 1957.  Consent must be followed by the issuance of 
a license."  See MICH. COMP. LAWS § 551.2.  Similarly, in 
Indiana, "[b]efore two individuals may marry each other, the 
individuals must obtain a marriage license under [Chapter 
4.]"  IND. CODE § 31-11-4-1.  Finally, in Illinois, "[a] 
marriage between a man and a woman licensed, solemnized and 
registered as provided in this Act is valid in this State." 
750 ILL. COMP STAT. 5/201.  

Still, assuming arguendo that the appellant was unaware that 
common law marriages were invalid in these jurisdictions, and 
assuming that she and the veteran entered into a common law 
marriage more than one year prior to his death, the 
preponderance of the credible evidence is against finding 
that the appellant and the veteran "cohabited continuously" 
from the date of marriage to the date of his death.  This is 
clearly evident from the appellant's own affidavits in which 
she only refers to periodic, not continuous, cohabitation 
with the deceased; from the appellant's VA Form 21-4170 in 
which she states that she "lived apart and together;" and 
from the statement of G.H., the veteran's son, who stated 
that it was only "sometimes" that the appellant and the 
veteran lived together as husband and wife.  Hence, without 
fulfilling the third prong of the Colon test the Board may 
not find that there was a "deemed valid marriage."  As 
such, the requirements for recognition of the appellant as 
the veteran's surviving spouse have not been met.  The claim 
is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied. 


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

